In a support proceeding pursuant to article 4 of the Family Court Act, the father appeals from an order of the Family Court, Queens County, dated March 17, 1980, which, upon confirming the report of a hearing examiner, inter alia, directed him to pay petitioner, his former wife, the sum of $4,852.77 in liquidation of certain “accruals” for child support, educational, drug and medical expenses, and a counsel fee of “a minimum *696of $2,000”. Order modified by deleting therefrom the provision awarding petitioner a counsel fee. As so modified, order affirmed, without costs or disbursements, and proceeding remitted to the Family Court, Queens County, for a new determination as to the counsel fee. An award of counsel fees should not be made in the absence of proof of the legal services rendered. Since such proof was absent, the matter must be remanded for a hearing and determination with findings being made as to the attorney’s services. Hopkins, J. P., Lazer, Cohalan and Weinstein, JJ., concur.